DETAILED ACTION
This office action is in response to applicants communication received on 2/25/2021.

This action is final.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, filed, have been fully considered and are persuasive, however a new reference is using used.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-23, 34, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over WU US 2007/0130517 in view of Laffra US 5,832,270 in view of Felderman US 8572062 B2.

Regrading claim 22 Wu teaches:
22. (Currently Amended) A method, comprising: a first computer system receiving ([0021-0025] computer 126 receives reports from computer 102), from a second computer system, a request to generate a composite report ([0022] set of reports) by executing a plurality of queries against a database ([0022] database) that is managed by the first computer system ([0022-0023] Wu teaches of producing a set of reports with each report containing one or more report objects), whereinwith a respective local definition that defines, for that query, a set of local query parameters that affect a selection of data from the database ([0021-0025] i.e. sales in certain regions); 



determining a global definition that specifies a set of global query parameters that  affect a selection of a data from the database ([0021-0025] i.e. sales in certain regions); 

applying, the global definition (total sales) to such that each of the respective local definitions (sales in different areas for a business) such that each of the respective local definitions is updated to include the set of global query parameters (can display percentages of sales for certain regions) ([0044-0057] Wu teaches of producing a set of reports with each report containing one or more report objects); 

after the applying, executing the plurality of queries against the database in accordance with the respective updated local definitions of the plurality of queries; and 
aggregating results of the execution to form the composite report (0044-0057 user can query sales for certain areas of certain items);

Wu doesn’t appear to teach:
wherein applying the global definition to a particular local definition includes:
determining that an identifier of a column referenced by one of the set of global query parameters is different than an identifier used for the column by the particular local definition;
translating the global query parameter to indicate the identifier used for the column by the particular local definition; and
storing the translated global query parameter in the particular local
definition;


aggregating results of the execution to form the composite report; and the first computer system providing the composite report to the second computer system for presenting to a user of the second computer system.

However Laffra teaches: 
providing the composite report to the second computer system for presenting to a user of the second computer system (Col. 8 lines 40-65 teaches of calculating local parameters based on global entities).
It would have been obvious to one of ordinary skill having the teachings of the cited prior art and Laffa before him at the time the invention was made to modify the cited prior art to local variables depending on global variables as taught by Laffra for a better result of updating a graphical user interface to modify a visualization (see Laffra abstract. 

However Felderman teaches:
wherein applying the global definition to a particular local definition includes:
determining that an identifier of a column referenced by one of the set of global query parameters is different than an identifier used for the column by the particular local definition;
translating the global query parameter to indicate the identifier used for the column by the particular local definition; and
storing the translated global query parameter in the particular local
definition (claim 6 teaches of extracting one or more values of a name pair and stores in the repository );
It would have been obvious to one of ordinary skill having the teachings of the cited prior art and Felderman before him at the time the invention was made to modify the cited prior art to storing content of a table as taught by Felderman for a better result of allowing content to be indexed so it can be easily searched and recovered. 



Claim 34 is similar to claim 22 and rejected for similar reasons.

Claim 39 is similar to claims 22 and rejected for similar reasons.

Claims 23-27, 35-37, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu in view of Laffra in view of Felderman in view of XIAOPING, China CN 102118264 A .

Regarding claim 23, Wu teaches, Wu does not teach of serial or parallel execution, however Xiaoping teaches: 
23. (New) The method of claim 22, further comprising:  Page 2 of 9making a determination, based at least in part on the plurality of queries, whether to serialize or parallelize execution of the plurality of queries, wherein the plurality of queries are executed in accordance with the determination (Fig. 2 [0015] teaches of prefetching items using a parallel or disabling the parallel sort depending on a threshold).  


Xiaoping Abstract Text - ABTX (1):
   The invention provides a method and device for generating a performance report. The method comprises the following steps: judging whether the inquired time span involved in generating a performance report is more than a first preset threshold value, if the time span is more than the first preset threshold value, adopting a parallel technology to generate the performance report; and otherwise, adopting a serial technology to generate the performance report, wherein the inquiry is carried out aiming at performance data; and the time span is the differential value between the time for starting the inquiry and the time for ending the inquiry. According to the invention, the advantages of the parallel technology and the advantages of the serial technology can be respectively exerted to the full extent, thereby greatly improving the generating speed of the performance report. 

Regarding claim 24, Wu does not teach of serial or parallel execution, however Xiaoping teaches:
24. (New) The method of claim 23, wherein making the determination further includes determining an estimated amount of time to execute all of the plurality of queries ([Abstract teaches] See translation below, preset threshold reads on estimated amount of time to execute queries).  




Regarding claim 25, Wu does not teach of serial or parallel execution, however XIAOPING teaches:
25. (New) The method of claim 24, wherein the estimated amount of time is determined by summing, for each of the plurality of queries, an estimated amount of time to execute that query, wherein the estimated amount of time for executing a particular query is based at least in part on an amount of time taken to previously execute that particular query ([Abstract teaches] preset threshold reads on estimated amount of time to execute queries).  
The motivation is the same as claim 24.

Regarding claim 26, Xiaoping teaches:
26. (New) The method of claim 24, wherein the plurality of queries are serially executed in response to the estimated amount of time to execute the plurality of queries not satisfying a threshold amount of time ([Abstract, page 5] of an amount of time complete for one partition and and extrapolating for all partitions so if it’s not fast enough it will change the query type).
The motivation is the same as claim 24.

Regarding claim 27, Xiaoping teaches:
27. (New) The method of claim 24, wherein the plurality of queries are executed in parallel in response to the estimated amount of time to execute the plurality of queries satisfying a threshold amount of time ([Abstract] preset threshold reads on estimated amount of time to execute queries).  
The motivation is the same as claim 24.
Claim 35 is similar to claim 24 and rejected for similar reasons. 
Claim 36 is similar to claim 25 and rejected for similar reasons.
Claim 37 is similar to claims 27 and rejected for similar reasons. 
Claim 40 is similar to claims 25-27 and rejected for similar reasons.


Claim 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu in view of Laffra in view of Felderman in view of Shimha US 20060089816 A1 .

Regarding claim 28, Sinha teaches:
28. (New) The method of claim 27, further comprising: 

in response to determining to parallelize execution, distributing, from a memory shared by a plurality of processors of the first computer system, the local definitions of the local definition and to store query results from executing the given query in a standard format ([0048] teaches of using location definitions for parallel processing and [0050] using a specific format for communication).  
It would have been obvious to one of ordinary skill having the teachings of the cited prior art and Sinha before him at the time the invention was made to modify the cited prior art to switching to use a specific format for transmission as taught by Sinha for a better result of increasing the security. 

Regarding claim 29, Shimha teaches:
29. (New) The method of claim 28, wherein the at least two processors are each further configured to convert the query results from a format particular to that processor to the standard format.  ([0050] Sinha teaches of using a particular format for communication for easier communication amoungst a host of computers)
	The motivation is the same as claim 28.

Claim 31, 33, 38 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu in view of Laffra in view of Felderman in view of MeInyk US 2003/0174140 in view of Desai US 7,069,497.

Regarding claim 31, MeInyk teaches:
examiner interprets this limitation as determining what data needs to be access to generate a set of results [0039-0046] teaches of determining an optimal bitrate by the bitrate controller 210. Then uses this to access and divide media data into packets to be transferred Fig. 3A, [0045] after media packets are sent to a buffer of a terminal [0067, 0084-0087] teaches that the buffer from the provides the packets to the media player when it is their turn, Fig. 3A 320, and displaying video at an allocated bitrate)
It would have been obvious to one of ordinary skill having the teachings of the cited prior art and MeInyk before him at the time the invention was to modify the cited prior art to include a Buffer and packetizing information as taught by MeInyk for a predictable result of transferring information to a stream of data.
MeInyk doesn’t appear to teach:  Buffer being a display window;
However Desai teaches:
(item 615 Cols 15-16] teaches of updating a webpage using an invisible iframe buffer to
update a webpage both the webpage and the iframe created by the webpage/browser)
It would have been obvious to one of ordinary skill having the teachings of the cited prior art and Desai before him at the time the invention was to modify the cited prior art to include an invisible iframe Buffer communicating to a webpage as taught by Desai for a predictable result updating a webpage.

Regarding claim 33, Wu teaches:
33. (New) The method of claim 22, wherein the set of parameters that is defined by the global definition includes a particular parameter defining a filtering criteria for filtering data in ones of the plurality of data sets. ([0041] Fig. 6 teaches of a general sales report 600, where a user can drill down by [0024] user navigation to items 602, 604, 606)  

Claim 38 is similar to claim 31 and rejected for similar reasons.

Regarding claim 41 Wu teaches:
41. (New) The system of claim 39, wherein aggregating the results of the execution includes: joining results from each of the plurality of queries using a grouping parameter replicated from the global definition to each of the plurality of local definitions.
([0041] Fig. 6 teaches of a general sales report 600, where a user can drill down by [0024] user navigation to items 602, 604, 606)  

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu in view of Laffra in view of Felderman in view of MeInyk US 2003/0174140 in view of Desai US 7,069,497 in view of Harold US 2006/0085742.

Regarding claim 32, Harold teaches:
32. (New) The method of claim 31, wherein determining the global definition includes receiving, via the first window, the global definition from a user of the second computer system (Harold teaches of settings to change from fonts etc..).  
It would have been obvious to one of ordinary skill having the teachings of the cited prior art and Harold before him at the time the invention was to modify the cited prior art to include an changing global fonts as taught by Harold for a predictable result of enhancing the presentation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Norris whose telephone number is 571-270-0603 and fax number of 571-270-9866, agendas can be sent to examiner Norris’ fax or emailed if form PTO/SB/439 is uploaded to the file wrapper https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  The examiner can normally be reached on 12PM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/BENJAMIN J NORRIS/Examiner, Art Unit 2177 


/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177